Title: To Thomas Jefferson from J. Phillipe Reibelt, 31 May 1805
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                  
                     Monsieur le President!
                     Balt. le 31 Mai 1805.
                  
                  Je m’empresse de repondre a Votre Lettre du 29—
                  1) que j’ai fait mettre les 2 Vol. rest. du traité sur les Abeilles au Stage.
                  2) que je n’ai pas ajoutè les Vol. restant du Botan. Cultiv. parcequ’on ne peut pas trouver le 3me. Volume—et que je demanderais donc cet Ouvrage par la premiere occasion de Paris pour Vous.
                  3) Que du portefeuille des Artistes, et des Plans d’Architect. de Becker et de Meinert—Çe que Vous avez en çe Moment Chez Vous—coute en Europe respectivè 1440, 1700, et 1680 Cents, et que çes Ouvrages sont—par des egards particuliers—a Votre disposition pour l’addition des fraix d’importation seulement, c’est a dire 40 pC., taux, au quel je Vous fournirois apressant tout ce, que Vous commanderez.
                  4) Que le Repertoire et Dictionaire (non pas Germanique mais) general de la Litterature de l’Univers, dont le premier donne d’apres une Classification très exacte, tous les titres dans les Langues respectives—et l’autre de la meme manière alphabetiquement—sont en Europe unanimement regardès comme des Ouvrages absolument necessaires a toute bibliotheque Complette; et que c’est par çe Motif, et parceque je sais, que Mr. Wagner possede la Langue allemande &c que j’ai pris la Libertè de Vous les envoyer.
                  J’ai en même tems le plaisir, de Vous annoncer, que Mr. Du Catel (le francais le plus instruit, le plus estimable, et le plus aisè en çette Ville), a qui j’avois donnè—il y a 15 jours—4 Grains de Quarantino, en a deja des plantes— Je Vous prierais de m’informer aussi du Succes de Votre essai. 
                  Je Vous presente mes bien profonds et bien sincers respects.
                  
                     Reibelt.
                  
               